DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show all the details of the second elongated member as set forth in Claim 16 in relation to the first elongated member as described in the specification (see [1130]) and Claim 16.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16 the limitation where “the second distal end portion comprises the retention member” renders the claim indefinite. It is unclear how the retention member that is coupled to the elongate member as set forth in Claim 1 also is part of the second distal end portion. The relation between the retention member of the first elongated member and the second elongated member is unclear. The examiner notes the only description of the second elongate member is set forth in paragraph [1130] of the instant application, and only addresses that the elongated member can be nested in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150065912 A1 to Peliks.
Regarding Claim 1, Peliks discloses an apparatus, comprising inter alia: 
an elongated member (cutter tube 10) comprising a cutting portion (distal end 12) and a side wall ([0033] The wall thickness of the cutter tube 10), the cutting portion being configured to cut a target sample when the elongated member is moved ([0027] The cutter tube terminal distal end 12 of the cutter tube 10 may be sharpened. For example, the cutter tube terminal distal end 12 may be mechanically and/or chemically sharpened), and the side wall defining an internal volume within which at least a portion of the target sample can be received (the interior of the cutting tube 10) ([0029] A tissue sample may be cored by spinning the cutter tube 10 about the tubular longitudinal axis 8 while advancing the cutter tube 10 forward into a mass of tissue); and 

wherein: 
the actuation member of the retention member is configured to be coupled to an actuator (actuator 32); 
the engagement portion of the retention member moves between a first position (Fig. 6a and also Fig. 2c) and a second position (Fig. 6b and also Fig. 2d) as the retention member is actuated by the actuator ([0028] The multiple instances of the partoff tab 30 can be actuated by the same actuator 32 or multiple instances of the actuator 32);
the engagement portion at the second position exerts a force on the target sample within the internal volume ([0037] The cantilevered tab 38 may provide the same function as the partoff tab 30 (e.g., partoff a tissue sample and/or obstruct the cutter tube terminal distal end 12)); 
the retention member and the side wall are monolithically constructed ([0027] For example, the partoff tab 30 and the actuator 32 may be formed by laser cutting and/or stamping the cutter tube 10) ([0037] FIG. 6a and FIG. 6b illustrate that a cantilevered tab 38 may be secured to and/or cut from the partoff tab 30);
the side wall comprises a first notch that surrounds a portion of the retention member (the first notch is defined as the space/cut between the side wall and the retention member, as best seen in Fig. 6b); and 

Regarding Claim 2, Peliks discloses the apparatus of claim 1, wherein: the cutting portion comprises a cutting edge at an end surface of the elongated member; the end surface defines an opening in fluid communication with the internal volume; and the cutting edge surrounds the opening (as best seen in Figs. 2c and 2d).
Regarding Claim 3, Peliks discloses the apparatus of claim 1, wherein: the cutting portion comprises a cutting edge at an end surface of the elongated member, the cutting edge being any one of a beveled cutting edge, a serrated cutting edge, or a trephine cutting edge ([0027] The cutter tube terminal distal end 12 of the cutter tube 10 may be sharpened. For example, the cutter tube terminal distal end 12 may be mechanically and/or chemically sharpened).
Regarding Claim 4, Peliks discloses the apparatus of claim 1, wherein: the engagement portion of the retention member is aligned with the side wall when the engagement portion is in the first position; and the engagement portion is configured to rotate relative to the side wall when the engagement portion is moved from the first position to the second position (as best seen in Fig. 6b).  
Regarding Claim 7, Peliks discloses the apparatus of claim 1, wherein: the retention member comprises a flexure configured to deform when an actuation force is exerted on the retention member to move the engagement portion from the first position to the second position (as best seen in Fig. 2d and 6b).    
The partoff angle 85 may be from about 10 degrees to about 45 degrees when parting off).
Regarding Claim 10, Peliks discloses the apparatus of claim 1, wherein: the retention member comprises a flexure; the flexure is configured to deform when the actuator exerts an actuation force on the actuation member to move the engagement portion from the first position to the second position; the engagement portion rotates relative to the side wall about a pivot axis when the flexure deforms; and the flexure is configured to deform elastically when the actuator exerts the actuation force (as best seen in Fig. 6b).
Regarding Claim 15, Peliks discloses the apparatus of claim 1, wherein: the apparatus further comprises a second retention member movably coupled to the elongated member; the second retention member comprises a second engagement portion that moves between a third position and a fourth position when the second retention member is actuated; and the second engagement portion at the fourth position exerts a second force on the target sample within the internal volume ([0037] The partoff tab 30 may contain multiple cantilevered tabs 38).
Regarding Claim 16, Peliks discloses the apparatus of claim 1, wherein the elongated member is a first elongated member; the first elongated member comprises a first distal end portion; the first distal end portion comprises the cutting portion (as set forth above in Claim 1); the apparatus further comprises a second elongated member; .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 17-21, 23, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150065912 A1 to Peliks.
Peliks discloses an apparatus, comprising inter alia: 
an elongated member (cutter tube 10) comprising a cutting portion (distal end 12) and a side wall ([0033] The wall thickness of the cutter tube 10), the cutting portion being configured to cut a target sample as the elongated member is moved ([0027] The cutter tube terminal distal end 12 of the cutter tube 10 may be sharpened. For example, the cutter tube terminal distal end 12 may be mechanically and/or chemically sharpened), and the side wall defining an internal volume within which at least a portion of the target sample can be received (the interior of the cutting tube 10) ([0029] A tissue sample may be cored by spinning the cutter tube 10 about the tubular longitudinal axis 8 while advancing the cutter tube 10 forward into a mass of tissue); 
a first retention member (partoff tab 30) monolithically constructed with and movably coupled to the elongated member ([0027] For example, the partoff tab 30 and the actuator 32 may be formed by laser cutting and/or stamping the cutter tube 10) ([0037] FIG. 6a and FIG. 6b illustrate that a cantilevered tab 38 may be secured to and/or cut from the partoff tab 30), the first retention member comprising a first engagement portion (cantilevered tab 38) and an actuation member (partoff tab second length 49b), the first engagement portion being configured to move between a first position (Fig. 6a and also Fig. 2c) and a second position (Fig. 6b and also Fig. 2d), the The cantilevered tab 38 may provide the same function as the partoff tab 30 (e.g., partoff a tissue sample and/or obstruct the cutter tube terminal distal end 12)), and the actuation member being configured to be coupled to an actuator that moves the first engagement portion from the first position to the second position (as best seen in Fig. 2d and 6b); 
the side wall comprises a first notch that surrounds a portion of the first retention member (the first notch is defined as the space/cut between the side wall and the retention member, as best seen in Fig. 6b); and the first retention member comprises a second notch that surrounds a portion of the actuation member (the second notch is defined as the space/cut between the side wall and the retention member, as best seen in Fig. 6b);
the engagement portion of the first retention member is aligned with the side wall when the engagement portion of the first retention member is in the first position; and the engagement portion of the first retention member is configured to rotate relative to the side wall when moved from the first position to the second position (as best seen in Fig. 6b);
the first retention member comprises a flexure configured to deform when the actuator exerts an actuation force on the actuation member of the first retention member to move the first engagement portion from the first position to the second position (as best seen in Fig. 2d and 6b);
the actuation member is within the internal volume (as best seen in Fig. 6b); the side wall defines a first notch that surrounds a portion of the first retention member (the 
wherein the side wall forms a cylinder that defines the internal volume (as best seen in Figs. 6a and 6b); the side wall defines a notch that separates an edge of the flexure from the side wall such that the engagement portion rotates relative to the side wall about a pivot axis when the flexure deforms (the first notch is defined as the space/cut between the side wall and the retention member, as best seen in Fig. 6b) (the second notch is defined as the space/cut between the side wall and the retention member, as best seen in Fig. 6b); and a ratio of a length of the edge to a diameter of the cylinder is between about 0.2 and 1.0 (as best seen in Fig. 2c and 2d, the length of the cutting edge is also the same as the diameter of the cylinder, and therefore the ratio between the two elements is 1.0).
Peliks discloses the claimed invention as set forth and cited above except for expressly disclosing a second retention member monolithically constructed with and movably coupled to the elongated member, the second retention member comprising a second engagement portion configured to move between a third position and a fourth position when the second engagement portion of the second retention member is actuated, the second engagement portion of the second retention member being configured to exert a second force on the target sample when the second engagement 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly of Peliks having an additional second retention member, engagement members and retention members, since it has the mere duplication of the essential working parts of a device involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791